DETAILED ACTION
This is a first Office action on the merits to the application filed 9/25/2018. Claims 1-12, 14, 15, and 17-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 10/26/18 and 8/28/19 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. For example, the current title gives no indication that the invention is directed to prioritization of control channels over data channels.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12, 14, 15, and 17-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by newly cited U.S. Pat. Appl. Publ’n No. 2018/0084497, to Jung et al. (“Jung”).

Regarding claim 1, Jung teaches:
A radio access network node (Jung, Fig. 1, ¶¶ [0048-0050], any of the base stations 20) comprising: 
a memory; and at least one processor coupled to the memory (Jung, Figs. 1, 23, ¶¶ [0048-0050], [0429-0432], while there is no explicit drawing showing the general components of a base station, such as the UE 1100 in Fig. 23, the base station 20 inherently has a memory and processor similar to the UE 1100, without these components the base station 20 could not communicate with the UE 1100)
[the processor] configured to reduce a priority parameter of at least one control logical channel of a first radio terminal from an initial value in response to a predetermined event, the at least one control logical channel being used for transmission of a control message between the radio access network node and the first radio terminal, wherein the priority parameter affects priority handling among a plurality of logical channels of the first radio terminal performed in at least one of the radio access network node and the first radio terminal, and the plurality of logical channels include the at least one control logical channel and at least one data logical channel of the first radio terminal used for transmission of user data of the first radio terminal (Jung, ¶¶ [0350-0352], where the eNB (base station) may setup (i.e., reduce) the priority of a control channel, e.g., SRB, so that it is lower (or the lowest) among the data channels, e.g., DRBs, where the predetermined event is any of the signaling exchanged between the eNB and UEs, see e.g., Figs. 14-16, and also the overall setup of the proxy radio bearer).

Regarding claim 2, which depends from claim 1, Jung further teaches “the priority parameter is taken into account in at least one of resource scheduling in the radio access network node, multiplexing of a plurality of downlink logical channels of the first radio terminal in the radio access network node, and multiplexing of a plurality of uplink logical channels of the first radio terminal in the first radio terminal.” Jung, ¶¶ [0350-0352].

Regarding claim 3, which depends from claim 1, Jung further teaches “the priority parameter is used in a Logical Channel Prioritization (LCP) procedure in the first radio terminal.” Jung, ¶¶ [0350-0352].

Regarding claim 4, which depends from claim 1, Jung further teaches “the at least one processor is configured to change the priority parameter of the at least one control logical channel so that the priority parameter of the at least one control logical channel becomes equal to or lower than a priority parameter of the at least one data logical channel.” Jung, ¶¶ [0350-0352].

Regarding claim 5, which depends from claim 1, Jung further teaches “the at least one processor is configured to transmit a signalling message indicating the reduced priority parameter to the first radio terminal.” Jung, ¶ [0352], the eNB sets up the priority, i.e., signals the reduced priority.

Regarding claim 6, which depends from claim 1, Jung further teaches “the predetermined event includes reception of a signalling message from another network node.” Jung, Figs. 14-16, any of the signals from any of the nodes regarding setting up the proxy bearer, see also ¶¶ [0342-0354].

Regarding claim 7, which depends from claim 6, Jung further teaches “the other network node is a control node in a core network or is a mobile edge computing (MEC) server.” Jung, Fig. 15, the MME is a control node and sends signaling messages, see also ¶¶ [0319-0325], [0342-0354].

Regarding claim 8, which depends from claim 6, Jung further teaches “the radio access network node is a base station.” Jung, Figs. 1, 14-16, the base station/eNB is the radio access network node, see ¶ [0352].

Regarding claim 9, which depends from claim 6, Jung further teaches “the signalling message requests the radio access network node to enhance user data transmission using the at least one data logical channel.” Jung, ¶¶ [0236], [0352-0353], the very nature of setting up a proxy bearer is to enhance data transmission of another terminal over a data channel.

Regarding claim 10, which depends from claim 6, Jung further teaches “the signalling message requests the radio access network node to reduce resource allocation for the at least one control logical channel.” Jung, ¶¶ [0352-0356], where if the proxy is set up so that user data is prioritized over control data, then the control channel has necessarily been allocated less resources.

Regarding claim 11, which depends from claim 1, Jung further teaches “the predetermined event includes a determination by the radio access network node to enhance user data transmission using the at least one data logical channel.” Jung, Figs. 14, 16, ¶¶ [0236], [0314-0315], [0352-0353], the eNB accepts (i.e., determines) the request to enhance user data transmission through proxy.

Regarding claim 12, which depends from claim 1, Jung further teaches “the predetermined event includes a determination by the radio access network node to reduce resource allocation for the at least one control logical channel.” Jung, Figs. 14, 16, ¶¶ [0236], [0314-0315], [0352-0356], the eNB accepts (i.e., determines) the request to enhance user data transmission through proxy is to reduce resource allocation of other channels, and can include the control channel.

Regarding claim 14, which depends from claim 1, Jung further teaches “the at least one processor is configured to selectively apply the reduced priority parameter to a specific data segment that is included in a plurality of data segments of the at least one control logical channel and contains a specific Radio Resource Control (RRC) message or a Non-Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel may include an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced.

Regarding claim 15, which depends from claim 1, Jung further teaches “the priority parameter includes at least one of a priority and a prioritized bit rate (PBR).” Jung, ¶ [0352].

Regarding claim 17, there is a method with steps virtually identical in scope to the functions performed by the node of claim 1. As a result, claim 17 is rejected as anticipated under section 102(a)(2) over Jung for the same reasons as presented above in the rejection of claim 1.

Regarding claim 18, Jung teaches:
A radio terminal (Jung, Figs. 1, 23, the UE 10 as generally shown by UE 1100, ¶¶ [0048-0049], [0429-0432]) comprising:
a memory (Jung, Fig. 23, memory 1120, ¶¶ [0429-0432]); and 
(Jung, Fig. 23, processor 1110, ¶¶ [0429-0432]) and configured to: 
receive from a radio access network node a signalling message indicating that a priority parameter of at least one control logical channel used for transmission of a control message between the radio terminal and the radio access network node is to 6Docket No. J-18-0167 be reduced from an initial value; and apply the reduced priority parameter to priority handling among a plurality of logical channels of the radio terminal performed in the radio terminal, wherein the plurality of logical channels include the at least one control logical channel and at least one data logical channel of the radio terminal used for transmission of user data of the radio terminal (Jung, ¶¶ [0350-0352], where the eNB (base station) may setup (i.e., reduce) the priority of a control channel, e.g., SRB, so that it is lower (or the lowest) among the data channels, e.g., DRBs, where the predetermined event is any of the signaling exchanged between the eNB and UEs, see e.g., Figs. 14-16, and also the overall setup of the proxy radio bearer, and the UE applies the priorities when transmitting uplink data).

Regarding claim 19, which depends from claim 18, Jung further teaches “the at least one processor is configured to selectively apply the reduced priority parameter to a specific data segment that is included in a plurality of data segments of the at least one control logical channel and contains a specific Radio Resource Control (RRC) message or a specific Non- Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel may include an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced, and is applies at the UE when the UE receives the channel.

Regarding claim 20, which depends from claim 18, Jung further teaches “the at least one processor is configured to apply the reduced priority parameter to a Logical Channel Prioritization (LCP) procedure in the radio terminal.” Jung, ¶¶ [0350-0352].

Regarding claim 21, which depends from claim 18, Jung further teaches “the signalling message indicates that the priority parameter of the at least one control logical channel is changed so that the priority parameter of the at least one control logical channel becomes equal to or lower than a priority parameter of the at least one data logical channel.” Jung, ¶¶ [0350-0352].

Regarding claim 22, which depends from claim 18, Jung further teaches “ each of the at least one control logical channel is a specific control logical channel used only for transmission of a specific Radio Resource Control (RRC) message or a specific Non-Access Stratum (NAS) message.” Jung, ¶¶ [0314-0315], [0352-0356], where the control channel is used to transmit an RRC message, which is on an SRB (i.e., a data segment) of several SRBs, see ¶ [0352], and the priority of which may be reduced, and since the control channels are separate from the data channels, those signaling radio bearers are used only for control messages at a particular time, such as RRC messaging, see also ¶¶ [0058], [0060].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2015/0271809 and 2009/0225711 also describes various ways of implementing logical channel prioritization. D. Skoutas, D. Komnakos, D. Vouyioukas and A. Rouskas, "Enhanced dedicated channel scheduling optimization in WCDMA," 2008 14th European Wireless Conference, Prague, Czech Republic, 2008, pp. 1-5, describes prioritization of all channels using logical channel prioritization.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached on Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA KADING/        	Primary Examiner, Art Unit 2413